t c memo united_states tax_court kelly a cutler petitioner v commissioner of internal revenue respondent docket nos 16840-10l filed date michael l deamer for petitioner inga c plucinski for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases petitioner seeks our review pursuant to sec_6015 of respondent’s determination that she is not unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax continued entitled to relief from joint_and_several_liability under sec_6015 with respect to her federal_income_tax liabilities for through she also seeks our review pursuant to sec_6330 of respondent’s determination to sustain a proposed levy action for and in connection therewith alleges that respondent wrongfully seized funds belonging to her children and requests that we order respondent to return the funds findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in utah at the time she filed the petition i background petitioner and curtis easton cutler were married on date they had eight children together over the course of their nearly 25-year marriage petitioner primarily worked as a homemaker raising and caring for the children mr cutler graduated from dental school in and the following year formed willow creek dental llc willow creek dental continued court rules_of_practice and procedure willow creek dental elected to be taxed as an s_corporation for federal_income_tax purposes mr cutler served as its president and was its sole shareholder during the years in issue willow creek dental operated dental practices in sandy utah sandy dental practice and american fork utah american fork dental practice willow creek dental employed mr cutler as its sole dentist it also employed two to three dental assistants an office manager for each location and a bookkeeper mr cutler disliked financial tasks so much so that he just refused to deal with the dental practices’ finances or his personal finances that task fell upon petitioner she had completed only one year of college and she had no formal training in accounting or tax but she understood that if she did not take care of the finances the bills would be left unpaid she used willow creek dental’s bank account to which both she and mr cutler had access to pay personal and family_expenses and she assisted the bookkeeper with paying the dental practices’ expenses during the four-year period she wrote checks drawn on s_corporations are passthrough entities that generally do not pay income_tax rather the income and losses of s_corporations are passed through to their shareholders who must include the income or losses on their individual income_tax returns maguire v commissioner tcmemo_2012_160 he worked at the two locations on alternate days of each week willow creek dental’s bank account totaling dollar_figure to the irs in partial payment of mr cutler’s and her individual income_tax liabilities because mr cutler refused to deal with any financial matters she also handled the preparation of their joint individual_income_tax_return and willow creek dental’s corporate tax_return for each of the years in issue ii divorce proceedings on date petitioner and mr cutler ceased living together petitioner attributes the decline of the marriage to mr cutler’s personal problems on date petitioner filed for and was granted a divorce from mr cutler by the fourth judicial district_court utah county state of utah divorce court on the grounds of irreconcilable differences the divorce court awarded petitioner custody of the children child_support of dollar_figure per month alimony of dollar_figure per year the sandy dental practice and the american fork dental practice the marital house two parcels of land an insurance_policy and personal_property the payments to the irs were insufficient to cover the tax_liabilities for any of the years in issue five of petitioner’s children were minors at the time iii the aftermath of the divorce mr cutler had quit working at the dental practices and had moved to his parents’ house in california he failed to make the court-ordered child_support payments he left petitioner to fend for herself and their five minor children petitioner sold the american fork dental practice and the two parcels of land to pay off the practice’s outstanding loans and laboratory bills to get the mortgage loan on her house out of foreclosure and to pay personal and living_expenses petitioner experienced severe financial difficulty after the divorce she held onto the sandy dental practice but struggled to keep it afloat neither she nor the recent dental school graduate she hired in place of mr cutler knew how to run a dental practice her difficulties at work were compounded by having to support five minor children at home by herself she accumulated approximately dollar_figure in medical bills for the care of the children she took out a second mortgage on her house for dollar_figure and turned to her church for financial assistance the american fork dental practice was losing money at the time the monthly payment on the second mortgage was dollar_figure through hard work and dedication petitioner made great strides toward improving her financial situation with the help of a consultant she learned how to run the sandy dental practice by the end of the practice was generating enough revenue so that petitioner could support herself and her children without financial assistance from her church on date she married joao bueno iv petitioner’s current financial situation as of date the date of trial petitioner was receiving a monthly salary of dollar_figure and monthly distributions of profit averaging approximately dollar_figure from willow creek dental this according to petitioner was enough to get by mr bueno was paying some household expenses including utilities and the second mortgage however petitioner was not without financial woes after an unsuccessful attempt at working out a loan modification with her bank the first mortgage loan on petitioner’s house was once again in foreclosure she had approximately dollar_figure of medical bills still outstanding mr cutler continued to shirk his child_support_obligations and owed petitioner approximately dollar_figure in past-due child_support petitioner’s compliance with the federal_income_tax laws also improved somewhat but she was still late in filing her tax returns for and as of the date of trial other than for the years at issue she had an outstanding tax_liability only for v request for innocent spouse relief on date the irs received from petitioner form_8857 request for innocent spouse relief in which she requested relief from joint_and_several_liability for through she listed her monthly income as dollar_figure and her monthly expenses as dollar_figure on the form_8857 on date mr cutler submitted to the irs a completed form questionnaire for non- requesting spouse objecting to petitioner’s request the irs determined on the merits that petitioner was not entitled to relief for but it held through in suspense pending a determination regarding the timeliness of the request petitioner appealed the determination to the irs office of appeals appeals on date the irs mailed petitioner a final appeals determination_letter in which it determined that petitioner was not entitled to relief for subsequently the irs reevaluated petitioner’s request for relief for through on the merits and on date mailed her a final_determination letter denying her request for relief see infra note vi request for a collection_due_process_hearing on date the irs mailed petitioner letter notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to her unpaid federal_income_tax liabilities for through petitioner did not request a collection_due_process cdp hearing on date the irs issued a levy to bank of american fork to collect the unpaid federal_income_tax liabilities for through bank of american fork remitted dollar_figure levied funds to the irs in response to the levy which was applied to petitioner’s income_tax_liability for dollar_figure also on date respondent mailed petitioner a notice_of_intent_to_levy with respect to her unpaid federal_income_tax liability for on date petitioner filed form request for a collection_due_process or equivalent_hearing cdp hearing request in which she requested a cdp hearing for through she raised two issues in her cdp hearing request she alleged that the levied funds belonged to her children and mr cutler was listed as the taxpayer on the levy the levied funds came from five separate bank accounts each account had petitioner’s and mr cutler’s names on it and the name of one of their children the children were all minors at the time the accounts were set up we find that the funds in the accounts belonged exclusively to the children see infra pp requested their return and she requested innocent spouse relief as a defense to the proposed levy action for respondent determined that her cdp hearing request to challenge the levy for through was untimely and that she was not entitled to innocent spouse relief for on date respondent mailed petitioner a notice_of_determination concerning collection actions s under sec_6320 and or sustaining the proposed levy action for i innocent spouse relief opinion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire tax_liability sec_6013 however a spouse may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the spouse liable for any unpaid tax and relief is not available to the spouse under sec_6015 or c the commissioner has published revenue procedures listing the factors the commissioner normally considers in determining whether sec_6015 relief should be granted see revproc_2003_61 the parties agree that petitioner is not eligible for relief under sec_6015 or c c b superseding revproc_2000_15 2000_1_cb_447 we consider these factors in the light of the attendant facts and circumstances but we are not bound by them see sriram v commissioner tcmemo_2012_91 in determining whether petitioner is entitled to sec_6015 relief we apply a de novo standard of review as well as a de novo scope of review see 132_tc_203 porter ii 130_tc_115 porter i petitioner bears the burden of proving that she is entitled to relief see rule a 119_tc_306 aff’d 101_fedappx_34 6th cir a threshold conditions for granting relief in order for the commissioner to determine that a taxpayer is eligible for sec_6015 relief the requesting spouse must satisfy the following threshold conditions she filed a joint_return for the taxable_year for which she seeks relief relief is not available to her under sec_6015 or c no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to her she did not file or fail to file the returns with fraudulent intent and with enumerated exceptions the income_tax_liability from which she seeks relief is attributable to an item of the nonrequesting spouse revproc_2003_61 sec_4 c b pincite respondent has conceded that petitioner has met all of the threshold conditionsdollar_figure revproc_2003_61 sec_4 2003_2_cb_296 also lists a seventh threshold condition the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse in 132_tc_131 rev’d 607_f3d_479 7th cir we held that the two-year deadline imposed by sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 after the u s court_of_appeals for the seventh circuit reversed lantz we reconsidered the matter but did not change our position see 135_tc_374 in notice_2011_70 2011_32_irb_135 the irs changed its position and will now consider requests for equitable relief under sec_6015 if the period of limitation on collection of tax provided by sec_6502 or the period of limitation on credits or refunds provided in sec_6511 remains open for the tax years at issue on brief respondent argues that half of the income from willow creek dental for through should be attributed to petitioner and that petitioner therefore does not satisfy the threshold conditions with respect to that income however the parties have stipulated that petitioner has met the threshold conditions for relief stipulations are generally treated as conclusive admissions rule e we may disregard stipulations where justice so requires if the evidence contrary to the stipulation is substantial or the stipulation is clearly contrary to the facts disclosed by the record 93_tc_181 see also 577_f2d_1206 5th cir 66_tc_312 such is not the case here we find that the stipulation is supported by evidence in the record showing that during the years in issue mr cutler was the sole dentist in the american fork dental practice and the sandy dental practice and the sole shareholder of willow creek dental b circumstances under which relief is ordinarily granted when the threshold conditions have been met the commissioner will ordinarily grant relief with respect to an underpayment_of_tax if the requesting spouse meets the requirements set forth under revproc_2003_61 sec_4 c b pincite to qualify for relief under revproc_2003_61 sec_4 all of the following elements must be satisfied on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief on the date the requesting spouse signed the return she had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and the requesting spouse will suffer economic hardship if relief is not granted in making the determination whether the requesting spouse had reason to know consideration is given to among other things the requesting spouse’s level of education the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels revproc_2003_61 sec_4 a iii c c b pincite petitioner credibly testified that mr cutler found financial matters unpleasant and just refused to deal with them she further credibly testified that she knew perfectly well that she had to take care of all the financial matters herself including preparing the tax returns or they wouldn’t be done according to petitioner mr cutler complained to her that they owed tax to the irs on the basis of the foregoing we find that petitioner knew or had reason to know that mr cutler would not pay the tax_liabilities for through therefore she does not qualify for relief under the safe_harbor of revproc_2003_ sec_4 c factors used to determine whether relief will be granted where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under revproc_2003_61 sec_4 a determination to grant relief may nevertheless be made under the criteria set forth in revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 provides a nonexclusive list of factors the commissioner will consider in making that determination whether the requesting spouse is separated or divorced from the nonrequesting spouse marital status factor whether the requesting spouse would suffer economic hardship if not granted relief economic hardship factor whether at the time he or she signed the joint_return the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the income_tax_liability knowledge factor whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement legal_obligation factor whether the requesting spouse received a significant benefit from the unpaid income_tax_liability significant benefit factor and whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year or years to which the request for relief relates compliance factor the commissioner considers two other factors that if present in a case will weigh in favor of granting relief whether the nonrequesting spouse abused the requesting spouse abuse factor and whether the requesting spouse was in poor mental or physical health at the time he or she signed the return or at the time he or she requested relief mental or physical health factor id sec_4 b c b pincite the absence of either factor will not weigh against granting relief id in making our determination under sec_6015 we may consider the factors set forth in revproc_2003_61 sec_4 and any other_relevant_factors no single factor is determinative and all factors shall be considered and weighed appropriately see 136_tc_432 porter ii t c pincite haigh v commissioner tcmemo_2009_140 marital status consideration is given to whether the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse revproc_2003_61 sec_4 a i c b pincite on date petitioner and mr cutler ceased living together and on date they were divorced petitioner filed her request for relief on date accordingly the marital status factor weighs in favor of relief economic hardship petitioner bears the burden of proving that she will suffer economic hardship if we do not grant her relief from joint_and_several_liability see rule a alt v commissioner t c pincite a requesting spouse suffers economic hardship if paying the tax_liability would prevent him or her from paying his or her reasonable basic living_expenses alioto v commissioner in determining a reasonable amount for basic living_expenses the commissioner shall consider information provided by the taxpayer including the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent the amount reasonably necessary for food clothing housing utilities medical_expenses transportation child_support and other necessities the cost of living in the geographical area in which the continued tcmemo_2008_185 butner v commissioner tcmemo_2007_136 sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 c a ii c b pincite a hypothetical hardship is insufficient to justify relief pullins v commissioner t c pincite petitioner must demonstrate that imposing joint_and_several_liability is ‘inequitable in present terms’ von kalinowski v commissioner tcmemo_2001_21 and poses a present economic hardship see id we have consistently looked beyond the taxable_year at issue to apply subsection f 135_tc_374 and we evaluate petitioner’s financial situation and prospects as of the time of trial see pullins v commissioner t c pincite petitioner argues that her economic hardship in this matter is substantial and without question she faced substantial economic hardship following her divorce the first mortgage loan on her house was in foreclosure the sandy dental practice was on the brink of collapse and she had to turn to her church for financial assistance with hard work and dedication she persevered through this continued taxpayer lives the amount of property available to pay the taxpayer’s expenses any extraordinary expenses including special education expenses and any other factor that the taxpayer claims bears on economic hardship and brings to the commissioner’s attention sec_301_6343-1 proced admin regs unusually rough time in her life however she remained on shaky financial ground on her form_8857 petitioner reported monthly income of dollar_figure and monthly expenses of dollar_figure we find that the expenses which included the mortgage utilities food clothing insurance child care and transportation were all reasonable basic living_expenses for petitioner and her children petitioner testified that as of the date of trial she received a monthly salary of dollar_figure and monthly distributions of profit from willow creek dental of approximately dollar_figure a total of dollar_figure per month this represented a decrease of dollar_figure per month from the amount she reported on form_8857 she did not provide an accounting of her expenses as of the date of trial but she did testify that mr bueno helped pay some of the household expensesdollar_figure petitioner testified that during the first quarter of she was making enough money from the sandy dental practice to get by nevertheless her stream of income from the practice was anything but certain after a failed loan modification attempt the first mortgage loan on her house was once again in foreclosure she still had dollar_figure of unpaid medical bills and the financial according to petitioner mr bueno paid the utilities dollar_figure per month as reported on form and the second mortgage dollar_figure per month responsibility of raising her minor children rested upon her shoulders as mr cutler continued to shirk his child_support_obligations on the basis of the foregoing we find that petitioner would have difficulty in paying her reasonable basic living_expenses if we do not grant her relief from joint_and_several_liability thus the economic hardship factor weighs in her favordollar_figure knowledge for the reasons previously discussed petitioner knew or had reason to know that mr cutler would not pay the tax_liabilities for the years in issue see supra p accordingly the knowledge factor weighs against relief petitioner and respondent both take the position on brief that the appropriate date to evaluate economic hardship is the date of petitioner’s request for innocent spouse relief ie date and not the date of trial ie date in 136_tc_432 we stated when evaluating economic hardship the office of appeals necessarily views the requesting spouse’s financial situation as of the hearing date but we properly consider the evidence presented at the de novo trial see porter i and we consequently evaluate her financial situation and prospects as of that time nonetheless assuming arguendo that we evaluated petitioner’s financial situation as of the date of her request for innocent spouse relief we find for many of the same reasons that she would suffer economic hardship if we denied her relief mr cutler was not paying child_support petitioner was raising her minor children on her own petitioner’s expenses exceeded her income by dollar_figure per month and petitioner’s ability to continue supporting herself and her children from the sandy dental practice was uncertain legal_obligation if the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liabilities pursuant to a divorce decree or agreement this factor weighs in favor of relief unless the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability revproc_2003_61 sec_4 a iv where the divorce decree is silent this factor is neutral see drayer v commissioner tcmemo_2010_257 schultz v commissioner tcmemo_2010_233 here the divorce decree did not contain any provision regarding payment of the federal_income_tax liabilities therefore this factor is neutral significant benefit this factor weighs against the requesting spouse if she received a significant benefit beyond normal support from the unpaid tax_liabilities revproc_2003_61 sec_4 a v a significant benefit is any benefit in excess of normal support sec_1_6015-2 income_tax regs a significant benefit may be direct or indirect id normal support is measured by the parties’ circumstances 93_tc_672 evidence of a significant benefit may consist of transfers of property or rights to property including transfers that may be received several years later sec_1_6015-2 income_tax regs respondent argues that petitioner received a significant benefit from the unpaid tax_liabilities because she received in the divorce the two dental practices the marital house and the two parcels of land we disagree the american fork dental practice was losing money at the time petitioner received it petitioner used part of the proceeds from the sale of the american fork dental practice to pay off the practice’s outstanding debts and laboratory bills she used the remainder of the proceeds along with the proceeds from the sale of the two parcels of land for normal living_expenses the sandy dental practice would likely have lost much of its value when mr cutler its sole dentist quit the practice and moved to california in fact petitioner initially struggled to even keep the sandy dental practice afloat only through hard work and dedication was she able to turn it around we find that the assets petitioner received in the divorce did not amount to a significant benefit--they were used for normal support and even then petitioner had to turn to her church for financial assistance in butner v commissioner tcmemo_2007_136 we stated that we consider the lack of significant benefit by the taxpayer seeking relief from joint_and_several_liability as a factor that favors granting relief under sec_6015 see also bland v commissioner tcmemo_2011_8 demattos v commissioner tcmemo_2010_110 accordingly this factor weighs in favor of granting relief compliance the inquiry under this factor is whether a taxpayer has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the year or years to which the request for relief relates revproc_2003_61 sec_4 a vi petitioner’s request for relief covers the year sec_2002 through and thus we examine her compliance for the years after as of the date of trial other than for the years at issue petitioner had an outstanding tax_liability only for however she was late in filing her tax returns for and while we recognize that she was going through a very difficult time in her life we cannot say on the basis of the evidence in the record that she made a good-faith effort to comply with the tax laws therefore this factor weighs against relief abuse abuse by the nonrequesting spouse favors relief revproc_2003_61 sec_4 b i claims of abuse require substantiation or specificity in allegations see knorr v commissioner tcmemo_2004_212 petitioner did not allege that she was abused by mr cutler therefore this factor is neutral see revproc_2003_61 sec_4 b mental or physical health there is insufficient evidence in the record to support a finding that petitioner was in poor mental or physical health during the years in issue petitioner’s counsel stated at trial that he did not intend to present evidence on this factor and petitioner did not argue this factor on brief this factor is neutral d notice_2012_8 on date the commissioner issued notice_2012_8 2012_4_irb_309 announcing a proposed revenue_procedure updating revproc_2003_61 supra that proposed revenue_procedure if finalized will revise the factors that the irs will use to evaluate requests for equitable relief under sec_6015 in sriram v commissioner tcmemo_2012_91 slip op pincite n we stated that we would continue to apply the factors in revproc_2003_61 2003_2_cb_296 in view of the fact that the proposed revenue_procedure is not final and because the comment period under the notice only recently closed see also yosinski v commissioner tcmemo_2012_195 continuing to apply revproc_2003_61 supra deihl v commissioner tcmemo_2012_176 same the only factor that would change under the proposed revenue_procedure is the significant benefit factor it would change from favorable to neutral as the evidence shows that neither spouse received a significant benefit from the unpaid tax_liabilities see notice_2012_8 sec_4 e i r b pincite because the proposed revenue_procedure is not yet final and would be less favorable to petitioner we will continue to apply revproc_2003_61 supra e balancing the factors three factors weigh in favor of relief marital status economic hardship and significant benefit factors two factors weigh against relief knowledge and compliance factors and three factors are neutral legal_obligation abuse and mental or physical health factors therefore on a purely numerical basis the factors weigh in favor of granting relief but in addition to the factors when considering all the relevant facts and circumstances see pullins v commissioner t c pincite there is a compelling reason to grant petitioner relief when mr cutler quit working at the dental practices moved to california and left petitioner to support herself and five minor children on her own she worked hard to get her life back on track we commend petitioner for her perseverance and believe that she deserves the opportunity to move forward in life without shouldering tax_liabilities from her past marriage that are attributable solely to mr cutler’s income consequently we conclude that petitioner is entitled to relief from joint_and_several_liability under sec_6015 for through ii collection review and the levied funds next we address petitioner’s request for review of respondent’s determination to proceed with the proposed levy action for in her cdp hearing request she alleged that the levied funds belonged to her children and requested their return and she requested innocent spouse relief as a defense to the proposed levy action for in her petition she requests that we order respondent to return the levied funds a proposed levy action for we have already determined that petitioner is entitled to innocent spouse relief for through the effect of which is to relieve her of personal liability for the unpaid tax with respect to those years thus the issue of the proposed levy action for is moot see 126_tc_1 finding that the proposed levy action was moot because the commissioner’s offset of the taxpayer’s overpayment for a later year against her tax account for the determination_year had satisfied her unpaid tax_liability in full gerakios v commissioner tcmemo_2004_203 dismissing the collection review proceeding as moot because there were no unpaid tax_liabilities for the determination years upon which a lien or levy could be based after the taxpayer had paid his liabilities in full chocallo v commissioner tcmemo_2004_152 dismissing the collection review proceeding as moot because the commissioner had acknowledged that the tax_liability he had been trying to collect by levy had been improperly assessed had refunded previously collected amounts with interest and had agreed that there was no unpaid tax_liability upon which a levy could be based we are left to decide the matter of the levied funds first we decide to whom they belonged b ownership of the levied funds the record establishes that the levied funds came from five separate bank accounts at bank of american fork petitioner testified that those accounts belonged to her children she further testified that the funds in those accounts were earned by her children bit by bit we find her testimony to be credible her son cody cutler who was an adult at the time of trial similarly testified that the funds in the accounts belonged to him and his siblings some of whom were minors at the time of trial he further testified that the funds in his account were earned from his job we likewise find his testimony to be credible on the basis of the foregoing and there being no evidence to the contrary we find that petitioner did not have any ownership_interest in the levied funds--they belonged to her children c jurisdiction over the levied funds next we must determine whether we have jurisdiction to order respondent to return the levied funds the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly authorized by congress sec_7442 see also 115_tc_287 115_tc_142 112_tc_1 our jurisdiction in these consolidated cases is predicated upon sec_6015 and sec_6330 sec_6015 gives the tax_court jurisdiction to determine the appropriate relief available to a taxpayer under sec_6015 including credit or refund under sec_6015 see 120_tc_137 rooks v commissioner tcmemo_2004_127 sec_6330 gives the tax_court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing moser v commissioner tcmemo_2012_208 see also 125_tc_14 our jurisdiction under sec_6330 covers the ‘determination’ of the appeals officer who conducted the hearing requested under that section respondent argues that we do not have jurisdiction under either section to grant petitioner the relief she requests regarding the levied funds we will examine each section in turn refund_or_credit under sec_6015 sec_6015 provides except as provided in paragraphs and notwithstanding any other law or rule_of law other than sec_6511 sec_6512 sec_7121 or sec_7122 credit or refund shall be allowed or made to the extent attributable to the application of this section however before any taxpayer may be allowed a refund_or_credit there must be a determination that the taxpayer has made an overpayment 138_tc_1 sec_6402 makes this expressly clear stating sec_6402 general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect to an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person emphasis added a taxpayer makes an overpayment if he or she remits funds to the secretary in excess of the tax for which he or she is liable 332_us_524 defining an overpayment as any payment in excess of that which is properly due therefore even if a taxpayer is relieved from joint_and_several_liability for the tax due on a joint_return by application of sec_6015 the taxpayer is not entitled to a refund under sec_6015 unless the taxpayer made an overpayment--ie pa id more than is owed for whatever reason or no reason at all 494_us_596 n see 126_tc_47 holding that a taxpayer entitled to innocent spouse relief was not entitled to a refund of joint tax_liabilities paid using community_property assets of the marital estate aff’d 533_f3d_1136 9th cir kaufman v commissioner tcmemo_2010_89 declining sec_6015 refund when funds were paid_by deceased husband’s estate rosenthal v commissioner tcmemo_2004_89 slip op pincite n it also must be shown that the payments were not made with the joint_return and were not joint payments or payments that the nonrequesting spouse made this conclusion is consistent with revproc_2003_61 sec_4 c b pincite in which the irs stated in a case involving an underpayment of income_tax a requesting spouse is eligible for a refund of separate payments that he or she made after date if the requesting spouse establishes that he or she provided the funds used to make the payment for which he or she seeks a refund the requirement of revproc_2003_61 supra that a petitioning spouse make a separate payment or provide the funds used to pay the joint tax_liability in order to be entitled to a refund under sec_6015 is in accord with sec_6402 which requires inter alia that in order to obtain a refund a person must make an overpayment the determination whether a petitioning spouse made a separate payment or provided the funds used to make a payment can sometimes be a murky task see eg minihan v commissioner t c pincite turning to state law to determine the taxpayer’s ownership_interest in a joint bank account that the irs levied upon but this is not such a case petitioner does not argue that she had an interest in the levied funds or that they were provided by her quite to the contrary she argues that the levied funds belonged to her children and we so found consequently the levied funds are not a payment that she made to the secretary accordingly we cannot order respondent to return the levied funds to petitioner as a refund_or_credit under sec_6015 jurisdiction under sec_6330 in 126_tc_1 we held that we do not have jurisdiction under sec_6330 to determine an overpayment or to order a refund_or_credit of tax paid in a collection review proceeding however we also acknowledged that in collection review proceedings commenced pursuant to sec_6330 t his court has exercised its inherent equitable powers to order the commissioner to return to the taxpayer property that was improperly levied upon see chocallo v commissioner tcmemo_2004_152 and to require the commissioner to provide to the taxpayer a credit with respect to property that the commissioner had seized pursuant to a jeopardy_levy but had improperly refused to sell in compliance with the taxpayer’s request made pursuant to sec_6335 see 124_tc_223 greene-thapedi v commissioner t c pincite n in any event it would be unnecessary to determine whether we have the inherent equitable powers under sec_6330 to order respondent to return the levied funds ie the property that was the subject of the levy for through unless petitioner properly commenced a collection review proceeding pursuant to sec_6330 for through respondent argues that petitioner did not respondent admits that petitioner’s cdp hearing request was timely for and that she timely filed a petition with this court requesting review of his determination to sustain the proposed levy action for respondent argues however that petitioner did not timely request a cdp hearing for through zapara was later affirmed on appeal see 652_f3d_1042 9th cir aff’g 124_tc_223 and he did not issue a notice_of_determination under sec_6330 for through and therefore we do not have jurisdiction under sec_6330 to review the collection action for through on the other hand petitioner argues that we have jurisdiction to review all cdp appeals she argues that she requested a cdp hearing within days of the date of the levy to protest the seizure of the levied funds that her request was denied and that she timely filed a petition with this court requesting that we order respondent to return the levied funds we agree with respondent our jurisdiction under sec_6330 depends upon the issuance of a valid determination_letter and the filing of a timely petition for review see sec_6330 123_tc_1 aff’d 412_f3d_819 7th cir 117_tc_122 114_tc_492 on date respondent mailed petitioner a notice_of_intent_to_levy with respect to her unpaid federal_income_tax liabilities for through in which he notified her of a proposed levy action for through and her right to a hearing however petitioner did not request a cdp hearing within the 30-day period provided under sec_6330 consequently the irs proceeded with collection on date approximately years later the irs issued a levy to bank of american fork to collect petitioner’s unpaid federal_income_tax liabilities for through respondent did not and was not required to give petitioner a second notice before the levy took place see sec_6330 the letter that respondent mailed to petitioner on date was a notice_of_intent_to_levy with respect to petitioner’s unpaid federal_income_tax liability for it notified her of a proposed levy action for and her right to a hearing it had nothing to do with the levy for through that took place the same day on date petitioner requested a cdp hearing for through her cdp hearing request was timely for because it was made within days of the notice_of_intent_to_levy for see sec_6330 however it was not timely for through as it was made more than years after the notice_of_intent_to_levy for through see id petitioner had a cdp hearing for following the hearing respondent issued a determination_letter to petitioner sustaining the proposed levy action for and she timely petitioned this court for review however the determination_letter had nothing to do with the collection action for through respondent determined that petitioner’s cdp hearing request was untimely for through petitioner did not have a cdp hearing for through and respondent did not issue a determination_letter to petitioner for through therefore we do not have jurisdiction under sec_6330 to review the collection action for through wrongful_levy petitioner seems to argue the merits of a wrongful_levy action on behalf of her children the exclusive remedy of a third party seeking redress against the irs for levying on his or her property to satisfy the tax_liability of another is to bring a wrongful_levy action under sec_7426 see 550_us_429 127_f3d_1249 10th cir however the district courts have exclusive jurisdiction to hear wrongful_levy actions under sec_7426 see sec_7426 d conclusion we cannot order respondent to return the levied funds to petitioner under sec_6015 because they did not belong to her under sec_6330 because we do not have jurisdiction to review the collection action for through or under sec_7426 because we do not have jurisdiction to hear wrongful_levy actions petitioner argues that her children could not pursue a we do not address the merits of a wrongful_levy action because we do not have jurisdiction to hear such an action remedy in federal court while we sympathize with her children we must apply the law as written it is up to congress to address questions of fairness and to make improvements to the law metzger trust v commissioner 76_tc_42 aff’d 693_f2d_459 5th cir we hold that petitioner is entitled to innocent spouse relief for through that the issue of whether respondent abused his discretion by sustaining the proposed levy for is moot and that we cannot order respondent to return the levied funds we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered in docket no 16840-10l decision will be entered for petitioner in docket no
